Citation Nr: 1813544	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an earlier effective date earlier than August 29, 2007 for a 50 percent initial rating for a service-connected headache disability.


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION


The Veteran served on active duty with the United States Army from March 1999 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs Appeals Management Center (AMC) implementing a September 2012 Board decision granting the Veteran an initial rating of 50 percent for his service-connected headache condition.  An effective date of August 29, 2007 was assigned.

The Board notes that although the Veteran initially requested a hearing when he filed his formal appeal, he subsequently withdrew his hearing request due to physical health issues.  Accordingly, the Board will proceed to adjudicate the Veteran's appeal.

A review of the record reveals that the issue of entitlement to an earlier effective date for the award of service connection for the Veteran's headache condition appears to be raised by the Veteran's lay statements, to include the Notice of Disagreement (NOD) filed in response to the September 2012 rating decision.  This matter was not appealed to the Board from the May 2008 rating decision granting service connection for headaches (see July 2008 NOD disagreeing with the disability percentage assigned headaches; see also September 2012 Board decision granting an increased rating for headaches), and thus, the Board does not have jurisdiction over it at this time.  As it appears to be raised by the Veteran, the issue of entitlement to an earlier effective date for the award of service connection for the Veteran's headache disability is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDING OF FACT

August 29, 2007 is the effective date of service connection for the Veteran's headache disability, and the effective date assigned to the Veteran's initial rating of 50 percent for his headache disability is August 29, 2007.


CONCLUSION OF LAW

The criteria have not been met for assignment of an effective date prior to August 29, 2007 for the grant of an initial 50 percent rating for a headache disability.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, 789 F.3d 1375, to a duty to assist argument).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396 (2009).

II. Entitlement to an Earlier Effective Date for a 50 Percent Initial Rating for Headaches

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400(o)(1).  The claim must be considered pursuant to the criteria under 38 U.S.C. § 5110 (b)(2) and 38 C.F.R. § 3.400 (o)(2).  "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C. § 5110 (b)(2).  The implementing regulation summarizes the criteria for an effective date of an award of increased compensation as the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim."  38 C.F.R. § 3.400 (o)(2).  Thus, if a claim is received after the increase in disability is demonstrated, but the increase occurred within the prior one year period then the effective date will be assigned as of the date of the ascertainable increase.  Id.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has indicated that it is axiomatic that the fact that must be found in order for entitlement to an increase in disability compensation to arise, in other words, that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires: (1) a determination of the date of the receipt of the claim for the increased rating; and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.  

However, as the foregoing applies to this claim, the effective date assigned to the Veteran's initial 50 percent rating was August 29, 2007, which is the service connection effective date assigned to the Veteran's headache disability.  Thus, as the Veteran could not have filed for a higher rating prior to August 29, 2007 because he had not established service connection for headaches until August 29, 2007, and because an effective date of August 29, 2007 addresses the entire initial rating appeal period, the criteria for entitlement to an earlier effective date for the Veteran's initial rating have not been met.  Accordingly, entitlement to an effective date prior to August 29, 2007 for the award of a 50 percent initial rating for service-connected headache disability is denied.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).





							(Continued on the next page)

ORDER

Entitlement to an effective date prior to August 29, 2007 for the award of a 50 percent initial rating for a service-connected headache disability is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


